GINSBURG & MISK LLP

ATTORNEYS AT LAW
215-48 JAMAICA AVENUE
QUEENS VILLAGE, N.Y. 1 1428

 

(718) 468-0500

JACKSON HEIGHTS OFFICE FAX (718) 468-0592 NEW YORK OFFICE
37-51 76TH STREET WWW.GMLAWYERS. NET | 1@ WEST 577TH STREET
JACKSON HEIGHTS, N.Y. 11372 NEW YORK, N.Y. 10019
(7 18) 468-0500 (212) 245-0500

September 3, 2019

Via ECF

Honorable Judge Sandra Feuerstein
U.S. District Court

Bastern District of New York

100 Federal Plaza

Central Islip, NY 11722

Re: Weitzman v. Long Beach City School District, et al.
Docket No. 16-CV-3544

Dear Judge Feuerstein:

I have been provided with a copy of a letter and application
from Stagg Wabnik Law Group, attorneys for the plaintiff Lisa
Weitzman in the above-referenced matter.

While this office does not represent any parties in that
particular action, it appears from Ms. Wabnik’s letter that she is
seeking a stay of discovery which would effect the action in which
I represent the four plaintiff under Docket No. 2-17-CV-453.

Your Honor has recently reopened my client’s cases after a
stay of almost two years. The parties in my action have commenced
discovery and are attempting in earnest to complete discovery
before Your Honor’s deadline of February 2020. There is a great
deal of ground to be covered in this case. In addition to the
extraordinary number of documents which have been requested, the
depositions of the numerous parties in the action, there are also
at least twelve to fifteen non-party depositions which may need to
be conducted.

My clients have been waiting a significant time to even just
start discovery in their cases. The pending motion and appeal by
Ms. Weitzman in her case which may or may not reverse the decision
by the State Hearing Officer should not be the basis for yet
another extended stay of my clients’ matter.
Honorable Judge Sandra Feuerstein
September 3, 2019
Page 2

While the undersigned has no position with regard to extending
Ms. Weitzman’s time to reopen her case, we respectfully request
that this Court not stay any discovery in the related case being
prosecuted by this office.

I thank the Court for its attention to this matter.

Respectfully submitted,

——

GNM: de GERARD N. MISK
